Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In order to remedy an inadvertent grammatical error in the preamble of claim 1, the preamble to the claim is amended from “A compact sight adjustment assembly for adjusting a lateral position an iron or metal of a sight connected to a slide operably associated with a handgun, the sight adjustment assembly comprising:” to --A compact sight adjustment assembly for adjusting a lateral position an iron or metal 

Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
 A compact sight adjustment assembly for adjusting a lateral position of an iron or metal sight connected to a slide operably associated with a handgun comprising a sight adjustment mechanism operably associated with the frame and including a sight adjusting portion operably associated with the sight and adapted for movement in a lateral direction with respect to the frame within the enclosed adjusting space for adjusting a lateral position of the sight with respect to the 
A compact sight adjustment assembly for adjusting a lateral position of a sight connected to a slide operably associated with a handgun, the sight adjustment assembly comprising: a sight adjustment block having an internally threaded bore; a sight adjustment shaft rotatably connected to the right and left side posts and including a threaded section meshing with the internally threaded bore of the sight adjustment block, such that rotation of the sight adjustment shaft causes lateral sliding movement of the sight adjustment block with respect to the frame to thereby adjust the lateral position of the sight with respect to the slide; an upper hex-shaped depression operably associated with the sight adjustment shaft for engagement with the hand tool to thereby facilitate rotation of the sight adjustment shaft and thus lateral adjustment of the sight with respect to the slide; and a hand tool comprising an L-shaped hex wrench having a first short hex-shaped leg and a second long hex-shaped leg, with at least one of the hex-shaped legs being engageable with the lower and upper hex-shaped depressions to thereby facilitate rotational movement of the clamping member and the sight adjustment shaft, respectively, in clockwise and counterclockwise directions to thereby move the clamping member toward and away from the channel and the sight adjustment block in at least one of a right windage direction and left windage direction; wherein the lower clamping portion and upper sight adjustment portion are fully contained within the outer periphery of the frame to thereby minimize a size of the compact sight adjustment assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641




    
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.